Opinion by
White, J.
§ 728. Horse race; forfeit upon. There is no dispute of the fact or conflict of evidence upon the point that the watch and chain of appellant were put up as a forfeit in case the defendant failed to make the race in the manner and at the time agreed upon. Whenever he had complied with this agreement and made the race, all of which he did, then the object for which the forfeit was put up was accomplished, and his right to have the forfeit property returned to him became complete and vested,, and it could not legally he held subject to any other lien or claim. With regard to the forfeit, then, the judgment of the court enforcing the lien against it, and ordering it sold to pay the costs, was clearly erroneous. In the opinion of this court, the decision of the judges selected by the parties to decide the horse race, as the same was announced by them and acted upon and acquiesced in by the parties at the time, was a finality, and should be so held in the absence of any allegation of fraud in the petition. [Shain v. Searcy, 20 Tex. 122.]
Reversed and remanded.